UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) April 9, 2008 American Apparel, Inc. (Exact name of registrant as specified in its charter) Delaware 001-32697 20-3200601 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 747 Warehouse Street, Los Angeles, California 90021-1106 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (213) 488-0226 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. On April 9, 2008, American Apparel, Inc. issued a press release announcing March 2008 comparable store sales. The press release is furnished herewith as Exhibit 99.1. The information in this Form 8-K and Exhibit 99.1 attached hereto shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. 99.1Press release, dated April 9, 2008, of American Apparel, Inc. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMERICAN APPAREL, INC. Date: April 9, 2008 By: /s/ Ken Cieply Name: Ken Cieply Title: Chief Financial Officer EXHIBIT INDEX Exhibit No. Description 99.1 Press release, dated April 9, 2008, issued by American Apparel, Inc. Exhibit 99.1 AMERICAN APPAREL REPORTS MARCH 2 · March 2008 Comparable Store Sales Increased 28.7% · First Quarter 2008 Comparable Store Sales Increased 37.5% April 9, 2008, Los Angeles, California.American Apparel, Inc. (Amex: APP) today announced the company’s comparable retail store sales for the month of March 2008 and for the first quarter ended March 31, 2008. American Apparel reported that for the month of March 2008, sales for stores open for more than twelve months increased 28.7% over the year ago period. In March 2007, comparable store sales increased 25% versus March 2006. There were a total of 140 stores in the sales comparison for March 2008. For the first quarter ended March 31, 2008, comparable store sales increased 37.5% over the year ago period. For the first quarter ended March 31, 2007, comparable store sales increased 17%. American Apparel also reported that it opened six new retail store locations in the first quarter: Mannheim, Germany; Antwerp, Belgium; Melbourne, Australia; Chung Dam, South Korea; Dae Hak Ro, South Korea; and King of Prussia Mall, Pennsylvania.
